United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGION IV, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2115
Issued: May 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from the June 3, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
medical condition due to her May 13, 2010 work injury other than her accepted right hip sprain.
FACTUAL HISTORY
In May 13, 2010, appellant, then a 61-year-old claims representative, sustained a right hip
injury at work. She bent over to pick something up from the floor and fell out of her chair,
which in turn fell on top of her. Appellant had previously undergone surgery for a right hip
1

5 U.S.C. §§ 8101-8193.

replacement. She also alleged injuries to her hands, arms, right shoulder, neck, lower back and
right leg as a result of this incident. Appellant did not stop work. On August 9, 2010 OWCP
found that the evidence was sufficient to support that the work incident caused a right hip sprain.
Appellant’s claim was approved for benefits in connection with that medical condition.
Appellant continued to claim that she sustained injuries to her hands, arms, right
shoulder, neck, lower back and right leg as a result of the May 13, 2010 incident. She submitted
reports dated May 25, June 9, August 13 and September 2, 2010 from Dr. Eric Williams, an
attending Board-certified family practitioner, who noted that appellant reported ongoing pain in
her right hand, wrist and shoulder since her accident on May 13, 2010. Appellant experienced
upper extremity numbness, paresthesias and weakness since the fall which required treatment.
On August 13, 2010 Dr. Williams stated that appellant was evaluated on May 26, 2010
for a fall at work. Appellant fell out of her chair and had a direct hit to her sacrum and lumbar
spine as well as both wrists. On her first visit for her pain, she complained of injuries to her hips,
back, shoulders and wrists. Appellant also complained of numbness and tingling which radiated
down her lower extremities. Dr. Williams indicated that she was diagnosed with multiple
contusions, hematoma, bilateral shoulder pain and sciatica. He stated:
“[Appellant’s] fall which placed direct pressure on her sacrum and lumbar spine
may have caused her ongoing low back pain and sciatica. The hematoma and
contused hip were direct result of her injury sustained on that day. Injuries to
[appellant’s] wrist also resulted from her fall.”
Appellant also submitted May 19 and June 9, 2010 reports from Dr. Hugh C. McLeod, an
attending Board-certified orthopedic surgeon, who noted that she reported falling on her buttocks
and cushioning her fall with her hands on May 13, 2010. She reported experiencing palmar pain
since that time. In a July 15, 2010 report, Dr. Thomas Bradbury, an attending Board-certified
orthopedic surgeon, discussed appellant’s right hip condition.
In a September 24, 2010 decision, OWCP denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish a medical condition due to her
May 13, 2010 injury other than her accepted right hip sprain. Although appellant alleged pain in
her hands, arms, right shoulder and neck, no physician offered a clear diagnosis of any additional
medical conditions made in connection with the work incident of May 13, 2010.
Appellant requested a review of the written record by an OWCP hearing representative.
She provided written statements, dated September 2 and October 4, 2010, containing arguments
in support of her claim.
In a September 8, 2010 report, Dr. Houston Payne, an attending Board-certified
orthopedic surgeon, stated that appellant was seen for evaluation of symptoms in the right upper
extremity. He noted that she reported that she fell at work on May 13, 2010 and caught herself
with her outstretched hand. Dr. Payne stated, “It sounds like [appellant] had a palmar contusion
that was significant.” Since that time, appellant had intermittent pain and swelling and periodic
numbness, more so at night. Dr. Payne reviewed electrodiagnostic studies, the medical history
and medical information provided by appellant. He performed a physical examination of

2

appellant and noted that a radiograph showed underlying thumb carpometacarpal joint
osteoarthritis. Dr. Payne’s impression was “symptoms of carpal tunnel syndrome and possible
direct ulnar nerve contusion at the wrist level also.” Appellant was injected with dexamethasone
and lidocaine in her right arm.
In a September 22, 2010 report, Dr. Payne advised that the injection he carried out had
relieved appellant’s right arm symptoms temporarily, but that these symptoms had recurred. He
recommended right arm surgery considering her persistent symptoms and abnormal
electrodiagnostic studies. Dr. Payne recommended a right carpal tunnel decompression, right
ulnar tunnel decompression and right ulnar nerve decompression at the elbow.
In a February 10, 2011 decision, an OWCP hearing representative affirmed the
September 24, 2010 decision.
In a February 3, 2011 report, Dr. Harold Alexander, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, noted that appellant continued to have residuals of her
May 13, 2010 injury “in that she continues to have significant symptoms of her right upper
extremity, which according to the hand surgeon would best be treated by surgical decompression
as mentioned.” In a February 24, 2011 report, Dr. Timothy Micek, an attending Board-certified
orthopedic surgeon, recommended that she undergo a right ulnar nerve release at the elbow and a
right carpal tunnel release at the wrist.
In an April 5, 2011 decision, OWCP affirmed the February 10, 2011 decision. It again
found that the additional reports submitted by appellant did not show that she sustained a
medical condition due to her May 13, 2010 work injury other than her accepted right hip sprain.
Appellant submitted a surgical report dated March 18, 2011, for a right carpal tunnel
release performed that day. The report did not provide any discussion of a cause and effect
relationship between the May 13, 2010 injury and the diagnosed right carpal and cubital tunnel
syndrome. A postoperative note dated March 30, 2011 was a narrative of the postsurgical
evaluation and also did not provide any discussion of a cause and effect relationship between the
May 13, 2010 injury and the diagnosed right carpal and cubital tunnel syndrome. In a
supplemental report dated March 30, 2011, Dr. Alexander indicated that, after recovery from her
arm surgery, appellant could return to light-duty work.
In a June 3, 2011 decision, OWCP affirmed its April 5, 2011 decision finding that the
medical evidence was insufficient to establish appellant’s claim for additional work-related
conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual was an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation was claimed are

3

causally related to the employment injury.2 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury was rationalized
medical opinion evidence. Rationalized medical opinion evidence was medical evidence which
includes a physician’s rationalized opinion on the issue of whether there was a causal
relationship between appellant’s diagnosed condition and the compensable employment factors.
The opinion of the physician must be based on a complete factual and medical background of
appellant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by appellant.3 Whether a particular employment injury
causes disability for employment and the duration of that disability are medical issues, which
must be proved by a preponderance of reliable, probative and substantial medical evidence.4
ANALYSIS
OWCP found that appellant sustained a right hip sprain due to a fall out of a chair on
May 13, 2010.5 Appellant claimed that, due to the May 13, 2010 work incident, she also
sustained injuries to her hands, arms, right shoulder, neck, lower back and right leg. OWCP
denied her claim on the grounds that she did not submit sufficient medical evidence to establish
any additional work-related condition.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a medical condition due to her May 13, 2010 work injury other than her accepted
right hip sprain.
In an August 13, 2010 report, Dr. Williams, an attending Board-certified family
practitioner, stated that appellant was evaluated on May 26, 2010 for a fall at work. He noted
that, on her first visit for her pain, she complained of injuries to her hips, back, shoulders and
wrists and reported numbness and tingling, which radiated down her lower extremities.
Dr. Williams indicated that appellant was diagnosed with multiple contusions, hematoma,
bilateral shoulder pain and sciatica. He stated that her fall placed direct pressure on her sacrum
and lumbar spine and “may have” caused her ongoing low back pain and sciatica. Dr. Williams
stated, “The hematoma and contused hip were direct result of [appellant’s] injury sustained on
that day. Injuries to her wrist also resulted from her fall.”
The submission of this evidence would not establish appellant’s claim for additional
work-related conditions because Dr. Williams did not provide a clear, rationalized opinion that
she sustained such additional conditions. With respect to her back condition, Dr. Williams used
the conditional term “may have” to describe a possible work-related cause. However, the Board
has held that a speculative opinion on causal relationship is of limited probative value.6
2

J.F., Docket No. 09-1061 (issued November 17, 2009).

3

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

W.D., Docket No. 09-658 (issued October 22, 2009).

5

It appears that appellant primarily fell on her buttocks but attempted to break her fall with her outstretched arms.

6

See Jennifer Beville, 33 ECAB 1970, 1973 (1982); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

4

Dr. Williams suggested that appellant sustained some injury to her hands due to the May 13,
2010 fall, but he did not provide an opinion that she sustained a specific, diagnosed condition of
her hands on May 13, 2010.
In a September 8, 2010 report, Dr. Payne, an attending Board-certified orthopedic
surgeon, indicated that appellant was seen for evaluation of symptoms in the right upper
extremity. He noted that she reported that she fell at work on May 13, 2010 and caught herself
with her outstretched hand. Dr. Payne stated, “It sounds like [appellant] had a palmar contusion
that was significant.” His impression was “symptoms of carpal tunnel syndrome and possible
direct ulnar nerve contusion at the wrist level also.” Dr. Payne’s report is of limited probative
value on the relevant issue of the present case in that he did not provide a clear opinion that
appellant sustained a hand condition on May 13, 2010. His comments regarding a “palmar
contusion” appear to relate to her own description of the effects of the May 13, 2010 work
incident and do not constitute a clear opinion on causal relationship. Dr. Payne diagnosed carpal
tunnel syndrome and possible direct ulnar nerve contusion, but did not provide any indication
that these conditions were related to the May 13, 2010 fall at work.
In a February 3, 2011 report, Dr. Alexander, a Board-certified orthopedic surgeon serving
as an OWCP referral physician, indicated that appellant continued to suffer residuals of her
May 13, 2010 injury “in that she continues to have significant symptoms of her right upper
extremity, which according to the hand surgeon would best be treated by surgical decompression
as mentioned.” However, this statement does not appear to constitute his own opinion that she
sustained injury to her right arm on May 13, 2010. Rather, it appears to represent
Dr. Alexander’s impression of another physician’s opinion, presumably that of Dr. Payne.
Appellant did not submit rationalized medical evidence showing that she sustained a
medical condition on May 13, 2010 other than the accepted right hip sprain and OWCP properly
denied her claim for additional conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a medical condition due to her May 13, 2010 work injury other than her accepted right
hip sprain.

5

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

